The defendants admit that their contract, if binding, may be specifically enforced on the plaintiff's bill in equity. The question of fraud may properly be tried by jury (Tasker v. Lord, 64 N.H. 279, 283); and all questions of fact will be determined, by the jury or by the court, at one trial. When the facts are found, the suit at law may not be needed. The question whether that suit can be maintained with or without an amendment of the declaration, is postponed until its examination appears to be necessary.
Case discharged.
CARPENTER, J., did not sit: the others concurred. *Page 670